                                           Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                        UNITED STATES DISTRICT COURT

                                   5                                       NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELISSA M. ROBERTS, et al.,                          Case No. 19-cv-02935-HSG
                                   8                         Plaintiffs,                       ORDER DENYING MOTION TO
                                                                                               LIMIT SCOPE OF
                                   9                 v.                                        CONFIDENTIALITY AGREEMENT
                                                                                               AND GRANTING MOTIONS TO SEAL
                                  10       BLOOM ENERGY CORPORATION, et al.,
                                  11                         Defendants.                       REDACTED VERSION
                                  12                                                           Re: Dkt. Nos. 44, 80, 87
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Pending before the Court is Lead Plaintiff James Everett Hunt’s motion to limit the scope
                                  16   of a confidentiality agreement between third-party witness Dwight Badger and Defendant1 Bloom
                                  17   Energy Corporation. See Dkt. No. 44. Plaintiff seeks to interview Mr. Badger about Defendant
                                  18   Bloom Energy’s finances and operations, but Mr. Badger and Defendant entered into a 2014
                                  19   Settlement Agreement that includes a confidentiality provision. See id. The Court held a hearing
                                  20   on February 13, 2020. See Dkt. No. 108. For the reasons detailed below, the Court DENIES the
                                  21   motion.
                                  22       I.   BACKGROUND
                                  23            A.        Procedural History
                                  24            Plaintiff Elissa M. Roberts initially filed this securities class action on behalf of all persons
                                  25   who purchased or otherwise acquired Bloom Energy Corporation common stock during
                                  26
                                       1
                                  27    This action is filed against Defendant Bloom Energy as well as various of its officers and
                                       directors and the underwriters to Bloom Energy’s initial public offering. See Dkt. No. 49 at ¶¶ 7–
                                  28   26. For purposes of this order, however, “Defendant” refers to Bloom Energy unless otherwise
                                       specified.
                                           Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 2 of 8




                                   1   Defendant’s July 25, 2018 initial public stock offering (the “IPO” or “Offering”). See Dkt. No. 1

                                   2   (“Compl.”) at ¶ 1. The original complaint asserted claims under Sections 11 and 15 of the

                                   3   Securities Act of 1933 against Defendant and certain of its officers and directors. Id. at ¶ 2. On

                                   4   September 3, 2019, the Court2 appointed James Everett Hunt as the lead plaintiff in this action.

                                   5   See Dkt. No. 39.

                                   6          As part of the motion granting the appointment, the Court granted Lead Plaintiff Hunt

                                   7   leave to file an amended complaint. See id. In preparation for filing the amended complaint, Lead

                                   8   Plaintiff continued to investigate Defendant’s operations, including interviewing former

                                   9   employees. See Dkt. No. 44 at 1. As relevant to this motion, Lead Plaintiff also interviewed Mr.

                                  10   Badger, the co-founder of Advanced Equities, a now-defunct brokerage firm that raised over $200

                                  11   million for Defendant several years before the company’s initial public offering in July 2018. See

                                  12   Dkt. No. 46 (“Badger Decl.”) at ¶ 2. Mr. Badger claims that his involvement with Defendant has
Northern District of California
 United States District Court




                                  13   made him familiar with and knowledgeable about the company’s operations and finances. See id.

                                  14   In 2012, the Securities and Exchange Commission (“SEC”) sanctioned Mr. Badger for

                                  15   disseminating false information about Defendant to investors. Dkt. No. 44 at 2. Although the

                                  16   SEC did not sanction Defendant for this same conduct, Mr. Badger threatened to sue Defendant as

                                  17   a result of this SEC investigation. Id. at 3. The parties thereafter entered into a private settlement

                                  18   agreement in 2014 (hereinafter the “2014 Settlement Agreement”). Id. Defendant’s SEC filings

                                  19   show that the company recorded a $16.7 million charge in connection with Mr. Badger’s

                                  20   settlement. Id.

                                  21          Lead Plaintiff in this case believes that Mr. Badger possesses relevant information that

                                  22   “would be materially beneficial for the purposes of establishing liability.” See Dkt. No. 44 at 3;

                                  23   Badger Decl. at ¶ 4. However, Lead Plaintiff states that Mr. Badger is unable to assist Lead

                                  24   Plaintiff without risking legal repercussions from Defendant based on the 2014 Settlement

                                  25   Agreement. See Dkt. No. 44 at 3. Lead Plaintiff believes that this confidentiality provision should

                                  26   not prevent Mr. Badger from discussing Defendant, including assisting Lead Plaintiff in this

                                  27
                                       2
                                  28    On December 13, 2019, the matter was reassigned from the Honorable Judge Orrick to this
                                       Court. See Dkt. No. 100.
                                                                                     2
                                         Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 3 of 8




                                   1   lawsuit. See id. at 4; Badger Decl. at ¶¶ 5–6.

                                   2        B.          The 2014 Settlement Agreement

                                   3             Although Mr. Badger is willing to speak with Lead Plaintiff for purposes of this lawsuit, he

                                   4   claims that he has been previously threatened by Defendant’s counsel that “any discussion or

                                   5   disclosure about the company would result in legal action for violating certain confidentiality

                                   6   provisions [of the 2014 Settlement Agreement].” Badger Decl. at ¶ 5. He argues that these threats

                                   7   were made “notwithstanding the fact that I do not have, and have never had, any intention of

                                   8   disclosing non-public information, trade secrets or proprietary information about Bloom Energy.”

                                   9   Id. The confidentiality provision of the 2014 Settlement Agreement states:

                                  10
                                                        8(c). Plaintiffs further agree that, from the execution of this
                                  11                    Agreement, plaintiffs and the Releasing Persons shall not discuss or
                                                        make any written or oral statements concerning the Company or any
                                  12                    other Released Parties without obtaining prior consent from the
Northern District of California
 United States District Court




                                                        Company or such Released Parties, as applicable. Notwithstanding
                                  13                    the foregoing, Badger and Daubenspeck may make statements about
                                                        the Company without receiving prior consent from Bloom only under
                                  14                    the following circumstances:
                                  15                    i.      Badger and Daubenspeck may mention the Company as is
                                                                reasonably necessary as part of a formal employment
                                  16                            application process . . . In such circumstances, Badger and
                                                                Daubenspeck shall not make any written or oral statements
                                  17                            concerning the Company other than the following: “Advanced
                                                                Equities, [Badger or Daubenspeck’s] former employer, served
                                  18                            as a Placement Agent for Bloom Energy Corporation’s
                                                                issuance of Series D, E, and F stock. Advanced Equities raised
                                  19                            approximately $200 million as Placement Agent. Advanced
                                                                Equities’ engagement with Bloom is covered by a
                                  20                            confidentiality agreement, and I cannot say anything further
                                                                about the engagement.”
                                  21

                                  22   See Dkt. No. 45 (“Apton Decl.”) at ¶ 2.

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
                                         Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 4 of 8




                                   1

                                   2        C.          Pending Proceedings

                                   3               i.    Arbitration Proceedings
                                   4          On July 20, 2018, less than a week prior to Defendant’s IPO, Defendant disclosed that it

                                   5   had received a “Statement of Claim” from Mr. Badger and his partner at Advanced Equities, Keith

                                   6   Daubenspeck, seeking to compel arbitration for breaching the terms of the 2014 Settlement

                                   7   Agreement. See Badger Decl. at ¶ 3. Defendant’s counsel explains that the arbitration

                                   8   proceedings were initiated by Mr. Badger

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22          Lead Plaintiff appears to dispute the nature of the arbitration and the relevant issues,

                                  23   arguing that “[t]here is little (if any) overlap between the claims in arbitration and those before this

                                  24   Court,” pointing out that Defendant’s description of the arbitration claims in its most recent

                                  25   quarterly report to the SEC “does not mention anything about Mr. Badger attempting to invalidate

                                  26   the confidentiality provisions in the 2014 settlement agreement.” See Dkt. No. 91; see also Dkt.

                                  27   No. 92 (“Suppl. Apton Decl.”), Ex. A at 42 (“On June 15, 2019, a Second Amended Statement of

                                  28   Claim was filed against us alleging securities fraud, fraudulent inducement, a breach of the
                                                                                          4
                                            Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 5 of 8




                                   1   Confidential Agreement, and violation of the California unfair competition law.”).

                                   2                ii.   Illinois Action

                                   3             On June 26, 2019, Mr. Badger and Mr. Daubenspeck commenced an action against three

                                   4   of Defendant’s current or former executives in United States District Court for the Northern

                                   5   District of Illinois, Case No. 1:19-cv-04305 (the “Illinois Action”). Defense counsel Ms.

                                   6   Valenzuela Santamaria also represents Bloom Energy in that proceeding. However, the complaint

                                   7   in that action was filed under seal. See Valenzuela Santamaria Decl. at ¶ 12. At least according to

                                   8   defense counsel, however, the claims overlap considerably with those in this case as “Mr. Badger

                                   9   and Mr. Daubenspeck seek rescission of the 2014 Agreement.” See id.

                                  10       II.   MOTION TO LIMIT SCOPE OF CONFIDENTIALITY AGREEMENT
                                  11             During the hearing on the motion, the Court asked Lead Plaintiff what authority this Court

                                  12   has to evaluate and potentially re-write the terms of the 2014 Settlement Agreement, which
Northern District of California
 United States District Court




                                  13   involves individuals who are not parties to this litigation

                                  14

                                  15

                                  16

                                  17

                                  18             In response, Counsel did not identify the grounds for the Court’s authority to grant the

                                  19   requested relief.3 And the Court has found none.

                                  20

                                  21

                                  22                       To the extent Lead Plaintiff subpoenas Mr. Badger as part of this action once the

                                  23   pleadings are finalized, and should Mr. Badger seek to quash the subpoena based on the 2014

                                  24   Settlement Agreement, the Court may have to consider the scope of the agreement at that time. In

                                  25

                                  26   3
                                         To the extent Lead Plaintiff cites to the non-binding order in In re JDS Uniphase Corp.
                                  27   Securities Litigation, 238 F. Supp. 2d 1127 (N.D. Cal. 2002), the Court is not persuaded by its
                                       reasoning as it does not address the threshold question of what authority the Court has to limit the
                                  28   scope of a third-party confidentiality agreement,

                                                                                           5
                                          Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 6 of 8




                                   1   the interim, if Mr. Badger believes he can provide information to Lead Plaintiff, consistent with

                                   2   his obligations under the 2014 Settlement Agreement, he is free to do so at any time. See Badger

                                   3   Decl. at ¶ 5.

                                   4           During the hearing, Counsel emphasized public policy concerns, urging that Defendant

                                   5   should not be permitted to essentially gag witnesses who may have relevant information about its

                                   6   allegedly fraudulent conduct. Yet this theory proves too much. In any private action arising under

                                   7   15 U.S.C. §§ 78a et seq., the PSLRA mandates that the Court stay discovery during the pendency

                                   8   of any motion to dismiss, unless it is found pursuant to a party’s motion that particularized

                                   9   discovery is necessary to preserve evidence or prevent undue prejudice to that party. 15 U.S.C.

                                  10   § 78u-4(b)(3)(B). The Ninth Circuit has interpreted the automatic stay on all discovery under the

                                  11   PSLRA as applying from the filing of the case until such time that “the court has sustained the

                                  12   legal sufficiency of the complaint.” See SG Cowen Sec. Corp. v. U.S. Dist. Court for NDCA, 189
Northern District of California
 United States District Court




                                  13   F.3d 909, 911 (9th Cir. 1999). Here, briefing on Defendants’ motions to dismiss has just been

                                  14   completed, and the Court took the motions under submission on October 13, 2020. See Dkt. No.

                                  15   147. Lead Plaintiff does not adequately explain why the Court must intervene to facilitate factual

                                  16   investigation before the motions to dismiss have been resolved.

                                  17   III.    MOTIONS TO FILE UNDER SEAL
                                  18           Defendant filed administrative motions to file under seal portions of its opposition and

                                  19   supporting declarations in support of its opposition to the motion to limit the scope of the

                                  20   confidentiality agreement. See Dkt. Nos. 80, 87. The Court GRANTS the motions for the reasons
                                  21   detailed below.
                                  22          A.       Legal Standard
                                  23           Courts generally apply a “compelling reasons” standard when considering motions to seal
                                  24   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  25   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the
                                  26   common law right ‘to inspect and copy public records and documents, including judicial records
                                  27   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of
                                  28   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this
                                                                                         6
                                            Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 7 of 8




                                   1   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                   2   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                   3   general history of access and the public policies favoring disclosure, such as the public interest in

                                   4   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                   5   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                   6   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   7   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   8   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   9   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                  10   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                  11   without more, compel the court to seal its records.” Id.

                                  12           The Court must “balance[] the competing interests of the public and the party who seeks to
Northern District of California
 United States District Court




                                  13   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  14   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  15   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  16   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  17   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  18   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  19   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  20           Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  21   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  22   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  23   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  24   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  25   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  26   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  27   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  28   //
                                                                                          7
                                         Case 4:19-cv-02935-HSG Document 149 Filed 10/21/20 Page 8 of 8




                                   1          B.    Discussion

                                   2          Because Defendant seeks seal portions of documents which pertain to the motion to limit

                                   3   the scope of the confidentiality agreement, the Court applies the lower good cause standard. See
                                   4   Dkt. Nos. 80, 87. Defendant seeks to seal portions of its opposition brief; the declaration of
                                   5   Jessica Valenzuela Santamaria; and the supplemental declaration of Jessica Valenzuela Santamaria
                                   6   filed in support of its opposition. See id. Defendant explains that the documents contain
                                   7   information that Defendant is obligated to keep confidential under the terms of the 2014
                                   8   Settlement Agreement. See Dkt. No. 80-2 (“Soderberg Decl.”) at ¶¶ 4–6; Dkt. No. 87-2 at ¶¶ 4–6.
                                   9   More specifically, this information includes specific terms of the settlement agreement itself and
                                  10   information related to an arbitration proceeding that arose from the 2014 Settlement Agreement.
                                  11   Id. In short, the documents pertain to a third-party agreement not at issue in this case. But if
                                  12   released publicly, Defendant could be exposed to potential liability for breach of contract. See id.
Northern District of California
 United States District Court




                                  13   Accordingly, because the documents divulge confidential information unrelated to the public’s
                                  14   understanding of the judicial proceedings in this action, the Court finds that there is good cause to
                                  15   file the selected portions of these documents under seal.
                                  16   IV.    CONCLUSION
                                  17          Accordingly, the Court DENIES the motion to limit the scope of the confidentiality

                                  18   agreement. The Court further GRANTS the administrative motions to file under seal. Pursuant to

                                  19   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are

                                  20   granted will remain under seal.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 10/21/2020

                                  23                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         8
